         Case 5:20-cv-03138-SAC Document 12 Filed 09/08/20 Page 1 of 7




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


TERRY P. LETTERMAN,

                          Plaintiff,

vs.                                            Case No. 20-3138-SAC


(fnu) ROY, et al.,

                          Defendants.


                                  O R D E R

        Plaintiff, pro se, has filed this action with claims arising

from his incarceration at the Sedgwick County Jail.                  In response

to a show cause order from the court (Doc. No. 9), plaintiff has

filed    an   amended   complaint      (Doc.   No.   10)   and   a   “motion   to

supplement” the amended complaint (Doc. No. 11).                  This case is

before the court for further screening pursuant to 28 U.S.C. §

1915A.    The court applies the same standards set forth in Doc. No.

9 at pp. 1-4.

I. Amended complaint and motion to supplement

        Count 1 of the amended complaint alleges that defendants (fnu)

Roy, (fnu) Delora, (fnu) Tucker and (fnu) Harvey failed to protect

plaintiff from being assaulted by plaintiff’s cellmate in spite of

plaintiff’s      urgent    communications       requesting       protection    or

movement from the cell.        The “motion to supplement” seeks to add

four counts to the amended complaint.                 Count 2 alleges that

                                        1
         Case 5:20-cv-03138-SAC Document 12 Filed 09/08/20 Page 2 of 7




Elizabeth Hess, a community corrections residential counsel “and

staff” failed to give plaintiff’s stepfather property belonging to

plaintiff. Apparently, this property is now lost. Count 3 alleges

that plaintiff was “rolled” from community corrections residential

custody into jail custody without good cause.                  Plaintiff names

Judge Chris Magana, the “head” district attorney, and defendant

Harvey as defendants in Count 3.            Count 4 alleges that a plea deal

for plaintiff was taken off the table after he was assaulted in

jail.    Plaintiff alleges that his due process rights were violated

and names the “head” district attorney as a defendant.                   Finally,

in Count 5, plaintiff alleges a claim of defamation or slander

against Brian White, the warden at the Sedgwick County Adult

Detention Center.       Plaintiff alleges that his charges show “poss

of firearm” when actually he was caught with a machete.

        The court will permit the amended complaint to be supplemented

or amended,1 but will dismiss Counts 2 through 5 for the reasons

that follow.

II. Count 2

        As discussed in the first screening order (Doc. No. 9 at pp.

7-8),    plaintiff’s    loss   of     property    claim     does   not   state   a

constitutional     violation    for    a    due   process   violation    because

plaintiff has recourse under state law to bring a claim to recover


1 The motion to supplement was filed before the deadline for plaintiff to
respond to the court’s show cause order or alternatively file a motion to
amend.

                                        2
         Case 5:20-cv-03138-SAC Document 12 Filed 09/08/20 Page 3 of 7




the property or damages.         In addition, plaintiff has failed to

state a claim in Count 2 because plaintiff does not specifically

allege what Elizabeth Hess did to violate his rights.              He alleges

that Hess “& staff” failed to give plaintiff’s property to his

stepfather.     This assertion of collective responsibility fails to

adequately allege a claim for relief against a specific defendant

or show that Hess did something to cause plaintiff’s loss of

property.     See Walker v. Mohiuddin, 947 F.3d 1244, 1249 (10th Cir.

2020); Robbins v. State of Oklahoma, 519 F.3d 1242, 1250 (10th Cir.

2008).

III. Count 3

     In the first screening order (Doc. No. 9 at pp. 6-7), the

court cited case authority showing that plaintiff did not have a

liberty interest in a work release program which would support

plaintiff’s     claim   of   a   due   process    violation.       Plaintiff’s

allegations also fail to show that Sgt. Harvey, the “head district

attorney”,     or   Judge    Magana    took   specific   actions    to   remove

plaintiff from work release.           Plaintiff only alleges that he “e-

kited” Sgt. Harvey to get in touch with the district attorney’s

office, but Sgt. Harvey refused.            For these reasons, Count 3 fails

to state a plausible claim.




                                        3
         Case 5:20-cv-03138-SAC Document 12 Filed 09/08/20 Page 4 of 7




IV. Count 4

        Plaintiff alleges in Count 4 that a plea deal was withdrawn

without reason after plaintiff was assaulted in prison.                 Plaintiff

claims that this violated his right to due process.

        Plaintiff names the “head District Attorney” as a defendant

but fails to allege facts showing that the head District Attorney

did anything to cause the plea deal to be withdrawn.                    Moreover,

“plea     offers    are   discretionary    and       [an]   assistant    district

attorney [is] not required to extend one or keep an offer open.”

Williams v. Jones, 571 F.3d 1086, 1091 (10th Cir. 2009).                An action

causing the loss of an unexecuted plea deal does not deny a

defendant a liberty or property interest triggering due process

protections.       See Duque v. Curry County Manager, 2011 WL 13290277

(D.N.Mex. 1/27/2011)(transfer from New Mexico detention center to

Texas causing loss of plea deal with New Mexico prosecutors does

not support a § 1983 claim).         Therefore, Count 4 fails to state a

plausible claim for relief.

V. Count 5

        In Count 5, plaintiff alleges that he was defamed because his

“charges” show “poss of firearm” when he was caught with a machete,

not a firearm.      Plaintiff names the warden of the Sedgwick County

Detention     Center,     Brian   White,   as    a    defendant   for    Count   5

apparently because he is “in charge of jail functions.”                  White’s

supervisory position, however, is not sufficient in itself to

                                       4
       Case 5:20-cv-03138-SAC Document 12 Filed 09/08/20 Page 5 of 7




support a claim that he was responsible for the alleged defamatory

statement.     See Schneider v. City of Grand Junction Police Dept.,

717 F.3d 760, 767-68 (10th Cir. 2013); Porro v. Barnes, 624 F.3d

1322, 1327 (10th Cir. 2010).         Plaintiff has failed to allege facts

describing an affirmative link between the alleged defamation and

an action or omission by defendant White.               Therefore, plaintiff

has failed to state a plausible claim for relief.

VI. Improper joinder

      Counts    2-5     also    should   be    dismissed    because   they   are

improperly     joined    with    Count   1.    Counts   2-5   largely   concern

different defendants than Count 1.2               Under Rule 20(a)(2), the

joinder of several defendants is permissible if the right to relief

asserted    against     them    arises   out    of   the    same   transaction,

occurrence or series of transactions or occurrences; and a question

of law or fact common to all defendants will arise in the action.

Here, plaintiff is attempting to join different actions raising

different factual and legal issues against different parties.

These unrelated claims should not be joined.               See Smith v. Kirby,

53 Fed. Appx. 14, 16 (10th Cir. Dec. 9, 2002)(finding no abuse of

discretion where district court denied leave to amend or supplement

the complaint where the “new claims were not relevant to the claims

before that court....”)); see also, McLemore v. Saline County



2 Sgt. Harvey is mentioned in Count 1 and Count 3, but his alleged actions in
Count 3 are clearly an inadequate basis for a claim.

                                         5
         Case 5:20-cv-03138-SAC Document 12 Filed 09/08/20 Page 6 of 7




Sheriff’s Office, 2016 WL 3522048 *3-5 (D.Kan. 6/28/2016)(denying

joinder of claims not related to original complaint brought by a

county jail inmate); Harvey v. Rohling, 2011 WL 4585256 *7 (D.Kan.

9/12/2011)(denying joinder of disciplinary claims to other claims

arising from prisoner’s confinement).

VII. Conclusion

     For the above-stated reasons, the motion to supplement (Doc.

No. 11) shall be granted, but the counts added to the amended

complaint (Counts 2-5) shall be dismissed for failure to state a

claim.     The court shall direct the Clerk to prepare waiver of

service forms pursuant to Rule 4(d) of the Federal Rules of Civil

Procedure to be served upon defendants Roy, Tucker, LaDora and

Harvey.       These   are   the   remaining   defendants    in   this    case.

Plaintiff shall be assessed no costs absent a finding by the court

that plaintiff is able to pay such costs. Plaintiff has the primary

responsibility to provide sufficient name and address information

for the waiver of service forms or for the service of summons and

complaint upon a defendant. See Nichols v. Schmidling, 2012 WL

10350 *1 (D. Kan. 1/3/2012); Leek v. Thomas, 2009 WL 2876352 *1

(D. Kan. 9/2/2009). So, plaintiff is warned that if waiver of

service forms or summons cannot be served because of the lack of

name and address information, and correct address information is

not supplied to the Clerk of the Court, ultimately the unserved

parties may be dismissed from this action. See FED.R.CIV.P. 4(m).

                                      6
 Case 5:20-cv-03138-SAC Document 12 Filed 09/08/20 Page 7 of 7




IT IS SO ORDERED.

Dated this 8th day of September, 2020, at Topeka, Kansas.



                    s/Sam A. Crow__________________________
                    U.S. District Senior Judge




                              7
